Exhibit 10.2




LEGACY WISCONSIN ENERGY CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN



Amended and Restated Effective as of January 1, 2018








--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
 
 
Page


 
 
 
 
PURPOSE
1


 
 
 
 
ARTICLE 1 DEFINITIONS
2


 
 
 
 
 
1.1
"Account Balance"
2


 
1.2
"Annual or Long-Term Performance Award"
2


 
1.3
"Annual Company Contribution Amount"
2


 
1.4
"Annual Company Matching Amount"
2


 
1.5
"Annual Deferral Amount"
2


 
1.6
"Annual Installment Method"
2


 
1.7
"Annual Performance Share Amount"
3


 
1.8
"Annual Restricted Stock Amount"
3


 
1.9
"Annual Stock Option Amount"
3


 
1.10
"Base Annual Salary"
3


 
1.11
"Beneficiary"
4


 
1.12
"Beneficiary Designation Form"
4


 
1.13
"Board"
4


 
1.14
"Change in Control"
4


 
1.15
"Chief Executive Officer"
5


 
1.16
"Claimant"
5


 
1.17
"Code"
5


 
1.18
"Committee"
5


 
1.19
"Company"
6


 
1.20
"Company Contribution Account"
6


 
1.21
"Company Matching Account"
6


 
1.22
"Deduction Limitation"
6


 
1.23
"Deferral Account"
6


 
1.24
"Disability"
6


 
1.25
"Disability Benefit"
7


 
1.26
"Dividend Deferral Account"
7


 
1.27
"Election Form"
7


 
1.28
"Eligible Stock Option"
7


 
1.29
"Employee"
7


 
1.30
"Employer(s)"
7


 
1.31
"ERISA"
7


 
1.32
"In Service Payout"
7


 
1.33
"Inactive Participant"
7


 
1.34
"401(k) Plan"
7


 
1.35
"Measurement Funds"
7


 
1.36
"Participant"
7


 
1.37
"Performance Shares"
8


 
1.38
"Performance Share Account"
8


 
1.39
"Performance Share Amount"
8


 
1.40
"Plan"
8


 
1.41
"Plan Year"
8





i

--------------------------------------------------------------------------------




 
1.42
"Pre-Retirement Survivor Benefit"
8


 
1.43
"Qualifying Gain"
8


 
1.44
"Restricted Stock"
8


 
1.45
"Restricted Stock Account"
9


 
1.46
"Restricted Stock Amount"
9


 
1.47
"Retirement", "Retire(s)" or "Retired"
9


 
1.48
"Retirement Benefit"
9


 
1.49
"Rollover Account"
9


 
1.50
"Rollover Amount"
9


 
1.51
"Severance Payments"
9


 
1.52
"SERP Payments"
9


 
1.53
"Stock"
9


 
1.54
"Stock Option Account"
9


 
1.55
"Stock Option Amount"
10


 
1.56
"Termination Benefit"
10


 
1.57
"Termination of Employment"
10


 
1.58
"Trust"
10


 
1.59
"Unforeseeable Financial Emergency"
10


 
 
 
 
ARTICLE 2 SELECTION, ENROLLMENT, ELIGIBILITY
10


 
 
 
 
 
2.1
Selection by Committee
10


 
2.2
Enrollment Requirements
10


 
2.3
Eligibility; Commencement of Participation
11


 
2.4
Termination of Participation and/or Deferrals
11


 
 
 
 
ARTICLE 3 DEFERRAL COMMITMENTS/COMPANY MATCHING/CREDITING/TAXES
11


 
 
 
 
 
3.1
Maximum Deferral
11


 
3.2
Election to Defer; Effect of Election Form
12


 
3.3
Withholding of Annual Deferral Amounts
14


 
3.4
Annual Company Contribution Amount
14


 
3.5
Annual Company Matching Amount
15


 
3.6
Stock Option Amount
16


 
3.7
Restricted Stock Amount
16


 
3.8
Performance Share Amount
16


 
3.9
Deferred Dividend Equivalents
16


 
3.10
Rollover Amount
16


 
3.11
Investment of Trust Assets
17


 
3.12
Sources of Stock
17


 
3.13
Vesting
17


 
3.14
Crediting/Debiting of Account Balances
18


 
3.15
FICA and Other Taxes
21


 
3.16
Distributions
22


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



ii

--------------------------------------------------------------------------------




ARTICLE 4 IN SERVICE PAYOUT; UNFORESEEABLE FINANCIAL EMERGENCIES; WITHDRAWAL
ELECTION
22


 
 
 
 
 
4.1
In Service Payout
22


 
4.2
Other Benefits Take Precedence Over In Service
23


 
4.3
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies
23


 
4.4
Withdrawal Election
23


 
 
 
 
ARTICLE 5 RETIREMENT BENEFIT
24


 
 
 
 
 
5.1
Retirement Benefit
24


 
5.2
Payment of Retirement Benefit
24


 
5.3
Death Prior to Completion of Retirement Benefit
24


 
5.4
Special "Make Whole" Benefit
24


 
 
 
 
ARTICLE 6 PRE-RETIREMENT SURVIVOR BENEFIT
26


 
 
 
 
 
6.1
Pre-Retirement Survivor Benefit
26


 
6.2
Payment of Pre-Retirement Survivor Benefit
26


 
 
 
 
ARTICLE 7 TERMINATION BENEFIT
27


 
 
 
 
 
7.1
Termination of Benefit
27


 
7.2
Payment of Termination Benefit
27


 
 
 
 
ARTICLE 8 DISABILITY WAIVER AND BENEFIT
27


 
 
 
 
 
8.1
Disability Waiver
27


 
8.2
Continued Eligibility; Disability Benefit
28


 
 
 
 
ARTICLE 9 BENEFICIARY DESIGNATION
28


 
 
 
 
 
9.1
Beneficiary
28


 
9.2
Beneficiary Designation; Change
28


 
9.3
Acknowledgment
29


 
9.4
No Beneficiary Designation
29


 
9.5
Doubt as to Beneficiary
29


 
9.6
Discharge of Obligations
29


 
 
 
 
ARTICLE 10 LEAVE OF ABSENCE
29


 
 
 
 
 
10.1
Paid Leave of Absence
29


 
10.2
Unpaid Leave of Absence
29


 
 
 
 
ARTICLE 11 TERMINATION, AMENDMENT OR MODIFICATION
29


 
 
 
 
 
11.1
Termination
29


 
11.2
Amendment
30


 
11.3
Effect of Payment
31





iii

--------------------------------------------------------------------------------




ARTICLE 12 ADMINISTRATION
31


 
 
 
 
 
12.1
Committee Duties
31


 
12.2
Administration Upon Change In Control
32


 
12.3
Agents
32


 
12.4
Binding Effect of Decisions
32


 
12.5
Indemnity of Committee
32


 
12.6
Employer Information
32


 
12.7
Coordination with Other Benefits
33


 
 
 
 
ARTICLE 13 CLAIMS PROCEDURES
33


 
 
 
 
 
13.1
Presentation of Claim
33


 
13.2
Decision on Initial Claim
33


 
13.3
Right to Review
34


 
13.4
Decision on Review
34


 
13.5
Form of Notice and Decision
35


 
13.6
Legal Action
35


 
 
 
 
ARTICLE 14 TRUST
35


 
 
 
 
 
14.1
Establishment of the Trust
35


 
14.2
Interrelationship of the Plan and the Trust
35


 
14.3
Distributions From the Trust
35


 
 
 
 
ARTICLE 15 MISCELLANEOUS
35


 
 
 
 
 
15.1
Status of Plan
35


 
15.2
Unsecured General Creditor
36


 
15.3
Employer's Liability
36


 
15.4
Nonassignability
36


 
15.5
Not a Contract of Employment
36


 
15.6
Furnishing Information
36


 
15.7
Terms
36


 
15.8
Captions
37


 
15.9
Governing Law
37


 
15.10
Notice
37


 
15.11
Successors
37


 
15.12
Validity
37


 
15.13
Incompetent
37


 
15.14
Court Order
37


 
15.15
Distribution in the Event of Taxation
38


 
15.16
Insurance
38


 
15.17
Legal Fees To Enforce Rights After Change in Control
38


 
15.18
Payout Under Special Circumstances
39







iv

--------------------------------------------------------------------------------





LEGACY WISCONSIN ENERGY CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN
PURPOSE
The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees who contributed materially to the
continued growth, development and business success of Wisconsin Energy
Corporation, the predecessor of WEC Energy Group, Inc., and its former
subsidiaries, if any, that sponsored this Plan. This Plan shall be unfunded for
tax purposes and for purposes of Title I of ERISA. The Plan was amended and
restated effective as of July 23, 2004 (except as otherwise specifically
provided, including amendments approved for equity‑based deferrals or Company
stock investments credited on or after November 2, 2005).
Except as provided in the next sentence, any amounts that are earned, deferred
and vested under the Plan as of December 31, 2004 are "grandfathered" (within
the meaning of, and as determined in accordance with Code section 409A and the
Treasury Regulations thereunder). Grandfathered pension make-whole benefits
provided under section 5.4 are those benefits derived from compensation paid and
credited to the Plan before January 1, 2005, provided such benefits were vested
as of December 31, 2004. Therefore, such grandfathered amounts are not subject
to Code section 409A and shall continue to be governed by the terms set forth
herein. Effective as of January 1, 2005, the Company renamed the Plan the Legacy
Wisconsin Energy Corporation Executive Deferred Compensation Plan. The Company
also established the WEC Energy Group Executive Deferred Compensation Plan
(previously, the Wisconsin Energy Corporation Executive Deferred Compensation
Plan) (the "EDCP") as a new nonqualified deferred compensation plan and as a
replacement plan for the portion of the Plan that maintained account balances
during the Code section 409A transition period from January 1, 2005 through
December 31, 2008 and that are subject to provisions of Code section 409A. As a
result, no new employees shall participate in the Plan effective as of
January 1, 2005, but shall begin participation in the EDCP if otherwise eligible
pursuant to the terms of the EDCP.
The Plan was restated effective as of January 1, 2015, to reference any rabbi
trust established by the Company and make other minor changes to administrative
provisions which do not constitute material modifications to the Plan under Code
section 409A. Effective as of January 1, 2016, the Plan was again restated to
reflect the change in the name of the Company, to update information on
Measurement Funds, to modify administrative provisions when no valid beneficiary
designation exists and to update the claims procedures. Effective as of
January 1, 2018, the Plan was restated to modify the definition of disability
and related provisions to rely on the disability determination made under the
Company's long-term disability plan. These changes do not constitute material
modifications to the Plan under Code section 409A and are not intended to be
material modifications for purposes of Code Section 162(m) as described in
Internal Revenue Service Notice 2018-68.


1

--------------------------------------------------------------------------------




ARTICLE 1
DEFINITIONS
For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:
1.1
"Account Balance" shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
(ii) the vested Company Contribution Account balance, (iii) the Company Matching
Account balance, (iv) the Stock Option Account balance, (v) the Restricted Stock
Account balance, (vi) Performance Share Account balance, (vii) the Dividend
Deferral Account balance and (viii) the Rollover Account balance. The Account
Balance, and each other specified account balance, shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

1.2
"Annual or Long‑Term Performance Award" shall mean any compensation, in addition
to Base Annual Salary relating to services performed during any calendar year,
whether or not paid in such calendar year or included on the Form W‑2 for such
calendar year, payable to a Participant as an Employee under any Employer's
annual performance award and cash incentive plans, including any long‑term
incentive plans as may be in existence from time to time, but excluding
Severance Payments, SERP Payments and any stock options, restricted stock,
performance shares, dividends and dividend equivalents provided under a plan or
arrangement of any Employer.

1.3
"Annual Company Contribution Amount" shall mean, for any one Plan Year, the
amount determined in accordance with section 3.4.

1.4
"Annual Company Matching Amount" for any one Plan Year shall be the amount
determined in accordance with section 3.5.

1.5
"Annual Deferral Amount" shall mean that portion of a Participant's Base Annual
Salary, Annual or Long‑Term Performance Award, Severance Payments and/or SERP
Payments that a Participant elects to have, and is deferred, in accordance with
Article 3, for any one Plan Year. Except with respect to Severance Payments and
SERP Payments, in the event of a Participant's Retirement, Disability (if
deferrals cease in accordance with section 8.1), death or a Termination of
Employment prior to the end of a Plan Year, such year's Annual Deferral Amount
shall be the actual amount withheld prior to such event.

1.6
"Annual Installment Method" shall be an annual installment payment over the
number of years selected by the Participant, not to exceed 20, in accordance
with this Plan, as set forth below. In each case for purposes of determining the
amount of the installment payment to be made, the Account Balance of the
Participant shall be valued as of the close of business on the last business day
of the year preceding the year for which the payment is to be made. Each annual
installment, regardless of the method selected, shall be payable within 60 days
after February 1st of each year. The alternative methods allowable are as
follows:



2

--------------------------------------------------------------------------------




(a)
Fractional Method. The annual installment shall be calculated by multiplying
this balance by a fraction, the numerator of which is one, and the denominator
of which is the remaining number of annual payments due the Participant. By way
of example, if the Participant elects a 10 year Annual Installment Method, the
first payment shall be 1/10 of the Account Balance, calculated as described in
this definition. The following year, the payment shall be 1/9 of the Account
Balance, calculated as described in this definition.

(b)
Percentage or Fixed Dollar Method. The annual installment shall be calculated by
multiplying this balance in the case of the percentage method, by the percentage
selected by the Participant and paying out the resulting amount, or in the case
of the fixed dollar method, by paying out the fixed dollar amount selected by
the Participant, for the number of years selected by the Participant. However,
in the event the dollar amount selected is greater than the Account Balance in
any given year, the entire Account Balance will be distributed. Further,
regardless of the method selected by the Participant, the final installment
payment will include 100% of the then remaining Account Balance.

(c)
Special Installment Method. Under this alternative method, the Participant
selects both the number of years and a specified interest rate, which is then
used to calculate a level fixed dollar amount of annual payouts which would
exhaust the Account Balance over such number of years, if actual performance of
the elected Measurement Funds were identical to the specified interest rate.
However, in recognition of the fact that such exact conformity is unlikely, in
the event the calculated level fixed dollar amount is greater than the Account
Balance in any given year, the entire Account Balance will be distributed.
Further, the final installment payment will include 100% of the then remaining
Account Balance.

1.7
"Annual Performance Share Amount" shall mean, with respect to a Participant for
any one Plan Year, that portion of the Performance Share Amount attributable to
Performance Shares which would otherwise vest during that year under a plan or
arrangement of any Employer, but which is instead deferred in accordance with
section 3.1(d) of this Plan.

1.8
"Annual Restricted Stock Amount" shall mean, with respect to a Participant for
any one Plan Year, that portion of the Restricted Stock Amount attributable to
Restricted Stock which would otherwise vest during that year and which is
deferred in accordance with section 3.1(c) of this Plan.

1.9
"Annual Stock Option Amount" shall mean, with respect to a Participant for any
one Plan Year, that portion of the Stock Option Amount which is attributable to
Eligible Stock Option exercise during that year and which is deferred in
accordance with section 3.1(b) of this Plan.

1.10
"Base Annual Salary" shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Form W‑2 for such calendar year, excluding
Severance Payments, SERP Payments, performance awards, bonuses, commissions,
overtime, fringe benefits,



3

--------------------------------------------------------------------------------




relocation expenses, incentive payments, non‑monetary awards, directors fees and
other fees, automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee's
gross income), stock options, restricted stock, performance shares, dividends
and dividend equivalents provided under a plan or arrangement of any Employer.
Base Annual Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or non‑qualified plans of any Employer and shall be calculated to include
amounts not otherwise included in the Participant's gross income under Code
sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any
Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.
1.11
"Beneficiary" shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 9, that are entitled to receive benefits
under this Plan upon the death of a Participant.

1.12
"Beneficiary Designation Form" shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.13
"Board" shall mean the board of directors of the Company.

1.14
"Change in Control" with respect to the Company shall mean the occurrence of any
one of the events set forth below:

(a)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company's then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (c) below;
or

(b)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving individuals who, on the date hereof, constitute
the Board and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company) whose appointment or election by the Board or
nomination for election by the Company's shareholders was approved or
recommended by a vote of at least two‑thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(c)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (i) a



4

--------------------------------------------------------------------------------




merger or consolidation immediately following which the directors of the Company
immediately prior to such merger or consolidation continue to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its affiliates) representing
20% or more of the combined voting power of the Company's then outstanding
securities; or
(d)
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement (or series of
related agreements) for the sale or disposition by the Company of all or
substantially all of the Company's assets, disregarding any sale or disposition
to a company at least a majority of the directors of which were directors of the
Company immediately prior to such sale or disposition; or

(e)
the Board of Directors of the Company determines in its sole and absolute
discretion that there has been a Change in Control of the Company.

For purposes of this Change in Control definition, the terms set forth below
shall have the following meanings:
"Beneficial Owner" shall have the meaning set forth in Rule 13d‑3 under the
Exchange Act.
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.
"Person" shall have the meaning given in section 3(a)(9) of the Exchange Act, as
modified and used in sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company.
1.15
"Chief Executive Officer" shall mean the Chief Executive Officer of the Company.

1.16
"Claimant" shall have the meaning set forth in section 13.1.

1.17
"Code" shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.18
"Committee" shall mean an internal administrative committee appointed by the
Chief Executive Officer to administer the Plan in accordance with Article 12.



5

--------------------------------------------------------------------------------




1.19
"Company" shall mean WEC Energy Group, Inc., a Wisconsin corporation, and any
successor to all or substantially all of the Company's assets or business. Prior
to June 29, 2015, the Company was known as Wisconsin Energy Corporation.

1.20
"Company Contribution Account" shall mean (i) the sum of the Participant's
Annual Company Contribution Amounts, plus (ii) amounts credited in accordance
with all the applicable crediting provisions of this Plan that relate to the
Participant's Company Contribution Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant's Company Contribution Account.

1.21
"Company Matching Account" shall mean (i) the sum of all of a Participant's
Annual Company Matching Amounts, plus (ii) amounts credited in accordance with
all the applicable crediting provisions of this Plan that relate to the
Participant's Company Matching Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant's Company Matching Account.

1.22
"Deduction Limitation" shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are "subject to the Deduction Limitation" under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with section 3.13 below,
even if such amount is being paid out in installments. The amounts so deferred
and amounts credited thereon shall be distributed to the Participant or his or
her Beneficiary (in the event of the Participant's death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made will not be limited
by section 162(m), or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to any distributions made after a Change in Control.

1.23
"Deferral Account" shall mean (i) the sum of all of a Participant's Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant's
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.

1.24
"Disability" shall mean a Participant is receiving disability benefits under a
long-term disability plan sponsored or maintained by the Company or an
affiliate.



6

--------------------------------------------------------------------------------




1.25
"Disability Benefit" shall mean the benefit set forth in Article 8.

1.26
"Dividend Deferral Account" shall mean (i) the sum of the Participant's
deferrals made pursuant to section 3.1(e) plus (ii) amounts credited/debited in
accordance with all the applicable crediting/debiting provisions of this Plan
that relate to the Participant's Dividend Deferral Account, less (iii) all
distributions made to the Participant or his or her beneficiary pursuant to this
Plan that relate to the Participant's Dividend Deferral Account.

1.27
"Election Form" shall mean the form established from time to time by the
Committee that a Participant completes and submits in accordance with procedures
established by the Committee to make an election under the Plan. To the extent
authorized by the Committee, such form may be electronic or set forth in some
other media or format.

1.28
"Eligible Stock Option" shall mean one or more non‑qualified stock option(s)
selected by the Committee in its sole discretion and exercisable under a plan or
arrangement of any Employer permitting a Participant under this Plan to defer
gain with respect to such option.

1.29
"Employee" shall mean a person who is an employee of any Employer.

1.30
"Employer(s)" shall mean the Company and/or any of its subsidiaries that have
been selected by the Board to participate in the Plan and have adopted the Plan
as a sponsor.

1.31
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.32
"In Service Payout" shall mean the payout set forth in section 4.1.

1.33
"Inactive Participant" shall mean an individual who at one point was a
Participant in the Plan or a predecessor non‑qualified deferred compensation
plan and has an undistributed Account Balance, but is no longer eligible to make
deferral elections under the Plan by reason of such individual's removal under
section 2.4 hereof or otherwise.

1.34
"401(k) Plan" shall refer to all tax‑qualified profit sharing plans maintained
by an Employer that incorporate provisions for elective deferral contributions
by participating employees in accordance with section 401(k) of the Code.

1.35
"Measurement Funds" shall mean the hypothetical investment funds available under
the Plan, as provided in section 3.14, to determine the earnings and losses
credited to a Participant's Account Balance.

1.36
"Participant" shall mean any Employee or Retired Employee of any Employer
(i) who is selected to participate in the Plan and who has not been removed, and
(ii) who commences participation in the Plan. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant's
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.



7

--------------------------------------------------------------------------------




1.37
"Performance Shares" shall mean unvested performance shares with respect to
Stock selected by the Committee in its sole discretion and awarded to the
Participant under a plan or arrangement of any Employer.

1.38
"Performance Share Account" shall mean (i) the sum of the Participant's Annual
Performance Share Amounts, plus (ii) amounts credited/debited in accordance with
all the applicable crediting/debiting provisions of this Plan that relate to the
Participant's Performance Share Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant's Performance Share Account.

1.39
"Performance Share Amount" shall mean, for any grant of Performance Shares, an
amount equal to the value of Stock which would have been distributed to the
Participant upon vesting of such Performance Shares, calculated using the
average of the reported high and low prices for the Stock as of the day such
Performance Shares would otherwise vest (if a business day) or as of the next
following business day. Effective for Performance Shares deferred on or after
November 2, 2005, such value shall be calculated using the closing price for the
Stock as of the day such Performance Shares would otherwise vest (if a business
day) or as of the next following business day.

1.40
"Plan" shall mean the Legacy Wisconsin Energy Corporation Executive Deferred
Compensation Plan. Prior to January 1, 2005, the Plan was known as the Wisconsin
Energy Corporation Executive Deferred Compensation Plan.

1.41
"Plan Year" shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

1.42
"Pre‑Retirement Survivor Benefit" shall mean the benefit set forth in Article 6.

1.43
"Qualifying Gain" shall mean the value accrued upon exercise of an Eligible
Stock Option (i) using a Stock‑for‑Stock payment method and (ii) having an
aggregate fair market value in excess of the total Stock purchase price
necessary to exercise the option. In other words, the Qualifying Gain upon
exercise of an Eligible Stock Option equals the total market value of the shares
(or share equivalent units) acquired minus the total stock purchase price. For
example, assume a Participant elects to defer the Qualifying Gain accrued upon
exercise of an Eligible Stock Option to purchase 1000 shares of Stock at an
exercise price of $20 per share, when Stock has a current fair market value of
$25 per share. Using the Stock‑for‑Stock payment method, the Participant would
deliver 800 shares of Stock (worth $20,000) to exercise the Eligible Stock
Option and receive, in return, 800 shares of Stock plus a Qualifying Gain (in
this case, in the form of an unfunded and unsecured promise to pay money or
property in the future) equal to $5,000 (i.e., the current value of the
remaining 200 shares of Stock).

1.44
"Restricted Stock" shall mean unvested shares of Stock which is restricted stock
selected by the Committee in its sole discretion and awarded to the Participant
under any stock incentive plan or arrangement of any Employer.



8

--------------------------------------------------------------------------------




1.45
"Restricted Stock Account" shall mean (i) the sum of the Participant's Annual
Restricted Stock Amounts, plus (ii) amounts credited/debited in accordance with
all the applicable crediting/debiting provisions of this Plan that relate to the
Participant's Restricted Stock Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant's Restricted Stock Account.

1.46
"Restricted Stock Amount" shall mean, for any grant of Restricted Stock, an
amount equal to the value of such Restricted Stock, calculated using the average
of the reported high and low prices for the Stock as of the day such Restricted
Stock would otherwise vest (if a business day) or as of the next following
business day. Effective for Restricted Stock deferred on or after November 2,
2005, such value shall be calculated using the closing price for the Stock as of
the day such Restricted Stock would otherwise vest (if a business day) or as of
the next following business day.

1.47
"Retirement", "Retire(s)" or "Retired" shall mean, with respect to an Employee,
severance from employment from all Employers for any reason other than a leave
of absence, death or Disability on or after the attainment of age
fifty‑five (55).

1.48
"Retirement Benefit" shall mean the benefit set forth in Article 5.

1.49
"Rollover Account" shall mean a Participant's Rollover Amount, plus amounts
credited/debited in accordance with all the applicable crediting/debiting
provisions of this Plan that relate to the Participant's Rollover Account, less
all distributions made to the Participant or his or her Beneficiary pursuant to
this Plan that relate to the Participant's Rollover Account

1.50
"Rollover Amount" shall mean the amount determined in accordance with
section 3.8.

1.51
"Severance Payments" shall mean any post‑termination amounts due a Participant
in any calendar year under the Company's Special Executive Severance Policy or
Executive Severance Policy or under any change in control contract between the
Company and an Employee, on account of his or her Termination of Employment,
whether or not paid in such calendar year or included on the Form W‑2 for such
calendar year.

1.52
"SERP Payments" shall mean any distributions due a Participant in any calendar
year resulting from his or her participation in the Legacy Wisconsin Energy
Corporation Supplemental Executive Retirement Plan (prior to January 1, 2005,
the Wisconsin Energy Corporation Supplemental Executive Retirement Plan),
whether or not paid in such calendar year or included on the Form W‑2 for such
calendar year.

1.53
"Stock" shall mean WEC Energy Group, Inc. common stock. Prior to June 29, 2015,
"Stock" means Wisconsin Energy Corporation common stock.

1.54
"Stock Option Account" shall mean the sum of (i) the Participant's Annual Stock
Option Amounts, plus (ii) amounts credited/debited in accordance with all the
applicable crediting/debiting provisions of this Plan that relate to the
Participant's Stock Option Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant's Stock Option Account.



9

--------------------------------------------------------------------------------




1.55
"Stock Option Amount" shall mean, for any Eligible Stock Option, the amount of
Qualifying Gains, calculated using the average of the reported high and low
prices for the Stock as of the day of exercise (if a business day) or as of the
next following business day. Effective for Eligible Stock Option deferrals on or
after November 2, 2005, such value shall be calculated using the closing price
for the Stock as of the day of exercise (if a business day) or as of the next
following business day.

1.56
"Termination Benefit" shall mean the benefit set forth in Article 7.

1.57
"Termination of Employment" shall mean the severing of employment with all
Employers, voluntarily or involuntarily, for any reason other than Retirement,
Disability, death or an authorized leave of absence. However, if an Employee
leaves employment with all Employers in connection with such Employee's
immediate transfer to and acceptance of employment with another employer which
is providing services essential to the utilities business conducted by the
Company or an Employer, then such Employee will not be considered to have
incurred a Termination of Employment. Instead, such Employee will be deemed to
be continuing in the employ of an Employer for purposes of the Plan for so long
as such Employee remains in the employ of such other employer and such employer
continues to provide such services.

1.58
"Trust" shall mean any fund created by a rabbi trust agreement established by
the Company, and as amended from time to time.

1.59
"Unforeseeable Financial Emergency" shall mean an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (i) a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant, (ii) a loss of the Participant's property due to casualty, or
(iii) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, all as determined in the
sole discretion of the Committee.

ARTICLE 2
SELECTION, ENROLLMENT, ELIGIBILITY
2.1
Selection by Committee. Participation in the Plan shall be limited to a select
group of management and highly compensated Employees of the Employers, as
determined by the Committee. From that group, the Committee shall select
Employees to participate in the Plan. The Committee may determine to limit a
Participant's eligibility under the Plan to certain portions of the Plan as, for
example, to permit a Participant to be eligible under the Plan for the purpose
of deferring only Performance Share dividend equivalents pursuant to
section 3.1(e) and for no other purpose. Notwithstanding anything in the Plan to
the contrary, effective as of January 1, 2005, no new employees shall be
eligible to participate in the Plan.

2.2
Enrollment Requirements. As a condition to participation, each selected Employee
shall complete, timely submit an Election Form in accordance with procedures
established by the Committee, and any other relevant forms within such time
periods as



10

--------------------------------------------------------------------------------




the Committee may prescribe. In addition, the Committee shall establish from
time to time such other enrollment requirements as it determines in its sole
discretion are necessary.
2.3
Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified time period, that Employee shall commence
participation in the Plan on the first day of the month following the month in
which the Employee completes all enrollment requirements.

2.4
Termination of Participation and/or Deferrals. If the Committee determines in
good faith that a Participant no longer qualifies as a member of a select group
of management or highly compensated employees, as membership in such group is
determined in accordance with sections 201(2), 301(a)(3) and 401(a)(1) of ERISA,
the Committee shall have the right, in its sole discretion, to take any or all
of the following actions: (i) terminate any deferral election the Participant
has made for the remainder of the Plan Year in which the Participant's
membership status changes, (ii) prevent the Participant from making future
deferral elections and/or (iii) immediately distribute the Participant's then
Account Balance as a Termination Benefit and terminate the Participant's
participation in the Plan. The Committee may also remove a Participant from
continuing participation in the Plan at any time in its sole discretion and such
individual shall become an Inactive Participant to the extent he or she still
has an undistributed Account Balance.

ARTICLE 3
DEFERRAL COMMITMENTS/COMPANY MATCHING/CREDITING/TAXES
3.1
Maximum Deferral.

(a)
Base Annual Salary, Annual or Long‑Term Performance Award, Severance Payments
SERP Payments and/or Make Whole Pension Supplements. For each Plan Year, a
Participant may elect to defer, as his or her Annual Deferral Amount, Base
Annual Salary, Annual or Long‑Term Performance Award, Severance Payments, SERP
Payments and/or Make Whole Pension Supplements (as referenced in section 5.4(d))
up to the following maximum percentages for each deferral elected:

Deferral
Maximum Percentage
Base Annual Salary
100%
Annual or Long‑Term Performance Award
100%
Severance Payments
100%
SERP Payments
100%
Make Whole Pension Supplements
100%





11

--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Participant may change his or her election
with respect to the Base Annual Salary portion of the Annual Deferral Amount on
a monthly basis, by timely delivering to the Committee in accordance with its
rules and procedures, before the end of the month preceding the month for which
the election will be effective, a new Election Form for such purpose.
Notwithstanding any other provision of this Plan, any Election form or
revocation will be given prospective effect only and may not affect prior
deferrals.
(b)
For each Eligible Stock Option, a Participant may elect to defer up to 100% of
his or her Stock Option Amount.

(c)
For any grant of Restricted Stock, a Participant may elect to defer up to 100%
of his or her Restricted Stock Amount.

(d)
For any grant of Performance Shares, a Participant may elect to defer up to 100%
of his or her Performance Share Amount.

(e)
A Participant may elect to defer up to 100% of the dividend equivalents on any
unvested Performance Shares under a plan or arrangement of any Employer.

(f)
Deferral of Stock Option Amounts, Restricted Stock Amounts, Performance Share
Amounts and dividend equivalents on Performance Shares may also be limited by
other terms or conditions as set forth in the plan or agreement under which such
items may be granted.

3.2
Election to Defer; Effect of Election Form.

(a)
Base Annual Salary. A Participant's Election Form with respect to Base Annual
Salary shall be filed with the Committee in accordance with its rules, but in no
event later than the end of the month preceding the month for which the election
will be effective. As noted above in section 3.1(a), a Participant may
subsequently change or revoke his or her election with respect to Base Annual
Salary, but only with prospective effect only, to take effect as of the
first day of the month immediately following receipt of the new Election Form by
the Committee. Therefore, any Election Form shall be irrevocable with respect to
the portion of Base Annual Salary deferral during the period of time covered by
such Form.

(b)
Annual or Long‑Term Performance Award. A Participant's Election Form with
respect to Annual Performance Award shall be filed with the Committee in
accordance with its rules, but in no event later than November 30 of any
calendar year with respect to all or any part of an Annual Performance Award
that might otherwise become payable on account of a Participant's services
during such calendar year and in all events prior to the time that the
Participant has earned an absolute and unconditional right to payment. Any such
Election Form which is on file with the Committee on November 30 of a calendar
year shall become irrevocable as of such date. When and as a Long‑Term
Performance Award



12

--------------------------------------------------------------------------------




program is put into place, the Committee will establish rules for a
Participant's Election Form similar to the above, and providing that such
Election Form must be filed in all events prior to the time that the Participant
has earned an absolute and unconditional right to payment and that such Election
Form may not be revoked by the Participant once the filing deadline date has
passed.
(c)
Severance Payments. A Participant's Election Form with respect to Severance
Payments shall be filed with the Committee in accordance with its rules and the
rules for a prior deferral election set forth in the documents or contracts
providing for Severance Payments.

(d)
SERP Payments. A Participant's Election Form with respect to SERP Payments shall
be filed with the Committee in accordance with its rules and any rules for a
prior deferral election set forth in the SERP. However, notwithstanding any
contrary provisions in the SERP, a Participant who is a participant in the SERP
shall be allowed to both elect that a lump‑sum method of payment be made to such
Participant at the time when payments are to commence under the terms of the
SERP (the "SERP Starting Date") for the SERP "A" or "B" benefits or that such a
lump sum be determined and then credited to such Participant's Account Balance
under this Plan as of the SERP Starting Date with such Participant to be treated
as having then "Retired" for purpose of this Plan (so that the Participant's
election for a method of payout under Article 5 shall govern), provided that
such an Election Form filed by the Participant with regard to the SERP is
submitted to the Committee at least one year prior to the SERP Starting Date.
Notwithstanding any other provision of this Plan to the contrary and
notwithstanding any Election Form executed by any Participant at any time to the
contrary, no SERP Payments which would have been made on or after April 1, 2004,
in the absence of deferral shall be deferred to the Plan.

(e)
Make Whole Pension Supplements. Section 5.4(d) provides the rules applicable to
Election Forms regarding Make Whole Pension Supplements.

(f)
Stock Option Deferral. For an election to defer Stock Option Amounts to be
valid: (i) a separate irrevocable Election Form must be completed and signed by
the Participant with respect to the Eligible Stock Option; (ii) the Election
Form must be timely delivered to the Committee and accepted by the Committee at
least six months prior to the date the Participant elects to exercise the
Eligible Stock Option; (iii) the Election Form shall be irrevocable from and
after the date which is six months prior to the date the Participant elects to
exercise the Eligible Stock Option; and (iv) the Eligible Stock Option must be
exercised using the Stock‑for‑Stock payment method (directly or by attestation).

(g)
Restricted Stock. For an election to defer Restricted Stock Amounts to be valid:
(i) a separate irrevocable Election Form must be completed and signed by the
Participant, with respect to the Restricted Stock to which such amounts relate;
and (ii) such Election Form must be timely delivered to the Committee and
accepted by the Committee at least six months prior to the date such Restricted
Stock vests



13

--------------------------------------------------------------------------------




under the terms of the plan or arrangement pursuant to which it was granted; and
(iii) the Election Form shall be irrevocable from and after the date which is
six months prior to the date such Restricted Stock vests under the terms of the
plan or arrangement pursuant to which it was granted.
(h)
Performance Shares. For an election to defer Performance Share Amounts to be
valid: (i) a separate irrevocable Election Form must be completed and signed by
the Participant, with respect to the Performance Shares to which such amounts
relate; and (ii) such Election Form must be timely delivered to the Committee
and accepted by the Committee at least six months prior to the date such
Performance Shares vest under the terms of the plan or arrangement pursuant to
which they were issued; and (iii) the Election Form shall be irrevocable from
and after the date which is six months prior to the date such Performance Shares
vest under the terms of the plan or arrangement pursuant to which they were
issued.

(i)
Performance Share Dividend Equivalents. A Participant's election form with
respect to deferral of dividend equivalents with respect to Performance Shares
shall be filed with the Committee in accordance with its rules, but in no event
later than the day preceding the date for which the election will be effective.
A Participant may subsequently change or revoke his or her election with respect
to deferral of dividend equivalents with respect to Performance Shares, but only
with prospective effect, to take effect as of the day following receipt of the
new election form by the Committee. Therefore, any election form shall be
irrevocable with respect to dividend equivalents relating to dividends declared
during the period of time covered by an election form.

3.3
Withholding of Annual Deferral Amounts. For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary. The Annual
or Long‑Term Performance Award, Severance Payments and SERP Payments portion of
the Annual Deferral Amount shall be withheld at the time the Annual or Long‑Term
Performance Award, Severance Payments and/or SERP Payments are or otherwise
would be paid to the Participant, whether or not this occurs during the Plan
Year itself.

3.4
Annual Company Contribution Amount. For each Plan Year, an Employer, in its sole
discretion, may, but is not required to, credit any amount it desires to any
Participant's Company Contribution Account under this Plan, which amount shall
be for that Participant the Annual Company Contribution Amount for that Plan
Year. The amount so credited to a Participant may be smaller or larger than the
amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive an Annual Company Contribution Amount for that Plan Year.
The Annual Company Contribution Amount, if any, shall be credited as of the last
day of the Plan Year, unless the Employer in its sole discretion determines
otherwise. If a Participant is not employed by an Employer as of the last day of
a Plan Year other than by reason of his or her Retirement or death while
employed, any Annual



14

--------------------------------------------------------------------------------




Company Contribution Amount previously credited for that Plan Year shall be
forfeited and become zero, unless the Employer in its sole discretion determines
otherwise.
3.5
Annual Company Matching Amount. A Participant's Annual Company Matching Amount
for any Plan Year shall be made for any Participant who elects some deferral of
Base Annual Salary into this Plan. Prior to January 1, 2002, the Annual Company
Matching Amount will depend on the structure of the relevant Employer's 401(k)
Plan which applies to the Participant. To determine the Annual Company Matching
Amount, it is necessary to identify the relevant Employer 401(k) Plan matching
rate (the "Matching Rate") and the percentage of compensation subject to such
matching rate (the "Eligible Compensation Percentage"). From and after
January 1, 2002, the Annual Company Matching Amount will be determined by using
the Matching Rate and the Eligible Compensation Percentage that applies to the
Wisconsin Energy Corporation Employee Retirement Savings Plan, regardless of the
actual 401(k) plan, if any, that applies to the Participant. In the Wisconsin
Energy Corporation Employee Retirement Savings Plan, the Matching Rate is 50%
and the Eligible Compensation Percentage is 6%. The formula for a Participant's
Annual Company Matching Amount is the Matching Rate multiplied times "X", where
X is the difference between the Eligible Compensation Percentage times the
Participant's gross compensation eligible for matching under the relevant
Employer 401(k) Plan before any reduction for deferrals of Base Annual Salary
under this Plan and without regard to any Code limitations, and the
Participant's "Deemed Maximum Elective Deferral ("DMED"). The DMED for any
Participant is equal to the Eligible Compensation Percentage multiplied by such
Participant's gross compensation eligible for matching under the relevant
Employer 401(k) Plan, reduced by deferrals of Base Annual Salary under this Plan
[but limited to the maximum compensation that can be considered under Code
section 401(a)(17) ($200,000 for 2002)], provided that the result must be
limited to the maximum allowable elective deferral permitted under Code
section 402(g) ($11,000 for 2002) plus the maximum allowable catch‑up
contribution under Code section 414(v) ($1,000 for 2002).

For example, assume Participant A, who is age 50 or older and eligible for
catch‑up contributions, and Participant B, who is under 50, with gross Annual
Base Salary of $300,000 and $150,000, each choose to defer 6% into this Plan.
Both are covered or deemed to be covered by the Wisconsin Energy Corporation
Employee Retirement Savings Plan. The Annual Company Matching Amount for each
under this Plan is calculated as follows:
   Matching Rate 50% Eligible Compensation Percentage 6%


DMED for A is 6% x $200,000 or $12,000
DMED for B is 6% x [$150,000 ‑ 9,000] or $8,460
Annual Matching Amount for A is 50% of "X,"
                  where "X" is 6% x $300,000 or $18,000
                                               less DMED of 12,000
    Therefore A's Annual Matching Amount is 6,000



15

--------------------------------------------------------------------------------




   50% x $6,000 or $3,000
Annual Matching Amount for B is 50% of "X,"
   where "X" is 6% of $150,000 or $9,000
                                  less DMED of 8,460
                                                                         540
Therefore B's Annual Matching Amount is
50% x $540 or $270

For the year 2001 only, notwithstanding any other provision of this Plan, a
Participant will automatically receive a Company Matching Amount equal to
X times Y, where X equals the Matching Rate multiplied by the Eligible
Compensation Percentage, and Y equals the amount of any Annual Performance
Award, without regard to whether any part of the same is deferred under this
Plan.
If in any case the relevant 401(k) Plan does not operate on the calendar year,
the Committee in its sole discretion shall determine how the Participant's
Annual Company Matching Amount shall be determined for any Participant who
elects some deferral of Base Annual Salary into this Plan. The Committee may
modify the method of calculating the Annual Matching Amount to take into account
periodic credits rather than annual calculations, consistent with the principles
expressed herein.
3.6
Stock Option Amount. Deferred Stock Option Amounts shall be credited to the
Participant on the books of the Employer at the time Stock would otherwise have
been delivered to the Participant pursuant to the Eligible Stock Option
exercise, but for the election to defer.

3.7
Restricted Stock Amount. Deferred Restricted Stock Amounts shall be credited to
the Participant on the books of the Employer at the time the Restricted Stock
would otherwise vest under the terms of the plan or arrangement pursuant to
which the Restricted Stock was granted, but for the election to defer.

3.8
Performance Share Amount. Deferred Performance Share Amounts shall be credited
to the Participant on the books of the Employer at the time the Performance
Shares would otherwise vest under the terms of the plan or arrangement pursuant
to which the Performance Shares were granted, but for the election to defer.

3.9
Deferred Dividend Equivalents. Deferred dividend equivalents shall be credited
to the Participant on the books of the Employer at the time the deferred
dividend equivalents would otherwise have been paid in cash, but for the
election to defer.

3.10
Rollover Amount. If a Participant or an individual was a participant in the
Company's Executive Deferred Compensation Plan, the Wisconsin Gas Company
Restoration Plan or any other non‑qualified deferred compensation plan of the
Company or its affiliates (the "Prior Plans") and had an undistributed account
balance in such plans as of a relevant determination date, and such person has
become a Participant or Inactive Participant in this Plan, then such account
balance, determined as of that date, shall be transferred on



16

--------------------------------------------------------------------------------




such date to and be added to the Participant's or Inactive Participant's Account
Balance under this Plan, and shall thereafter, subject to any necessary consents
due to the terms of the Prior Plans, be governed by the terms and conditions of
this plan, and shall be referred to as the "Rollover Amount." However,
notwithstanding any other provisions of this Plan, the Account Balance of any
Inactive Participant (or beneficiary thereof) who was not a continuing employee
of an Employer on or after January 1, 2001 shall continue to be administered and
distributed as provided under the terms of the relevant Prior Plan (unless and
to the extent otherwise determined by the Committee in its sole discretion in a
manner consistent with the terms of the relevant Prior Plan). Further, the
Account Balance of any individual who was a participant in any Prior Plan who
continues as an employee of an employer on or after January 1, 2001 and has
become a Participant or Inactive Participant in this Plan will remain subject to
the distribution method elected under the relevant Prior Plan unless and until a
new distribution method has been elected under this Plan and become effective.
3.11
Investment of Trust Assets. The Trustee of the Trust shall be authorized, upon
written instructions received from the Committee or investment manager appointed
by the Committee, to invest and reinvest the assets of the Trust in accordance
with the applicable Trust Agreement, including the disposition of Stock and
reinvestment of the proceeds in one or more investment vehicles designated by
the Committee.

3.12
Sources of Stock. If Stock is credited under the Plan in the Trust in connection
with a deferral of Stock Option, Restricted Stock or Performance Share Amounts,
the shares so credited shall be deemed to have originated, and shall be counted
against the number of shares reserved, under such other plan, program or
arrangement which awarded the Eligible Stock Option, Restricted Stock and
Performance Shares.

3.13
Vesting.

(a)
A Participant shall at all times be 100% vested in his or her Deferral Account,
Stock Option Account, Restricted Stock Account, Performance Share Account,
Dividend Deferral Account, Company Matching Account and Rollover Account.

(b)
A Participant shall be vested in his or her Company Contribution Account in
accordance with the vesting schedule, if any, contained in his or her Election
Form.

(c)
In the event of a Change in Control, a Participant's Company Contribution
Account shall immediately become 100% vested.

(d)
Notwithstanding subsection (c), the vesting schedule for a Participant's Company
Contribution Account shall not be accelerated to the extent that the Committee
determines that such acceleration would cause the deduction limitations of
section 280G of the Code to become effective. In the event that all of a
Participant's Company Contribution Account is not vested pursuant to such a
determination, the Participant may request independent verification of the
Committee's calculations with respect to the application of Code section 280G.
In



17

--------------------------------------------------------------------------------




such case, the Committee must provide to the Participant within 15 business days
of such a request an opinion (which need not be unqualified) of the Company's
independent auditors which opinion shall state that any limitation in the vested
percentage hereunder is necessary to avoid the limits of Code section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company.
3.14
Crediting/Debiting of Account Balances. Subject to section 3.14(f) and (g)
below, and accordance with, and subject to, the rules and procedures that are
established from time to time by the Committee in its sole discretion, amounts
shall be credited or debited to a Participant's Account Balance in accordance
with the following rules:

(a)
Election of Measurement Funds. Subject to section 3.14(f) and (g) below, a
Participant, in connection with his or her initial deferral election in
accordance with section 3.2 above, shall elect, on the Election Form,
Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account Balance, unless changed in accordance with the
next sentence. Subject to section 3.14(f) and (g) below, commencing with the
Participant's commencement of participation in the Plan and continuing
thereafter, the Participant may (but is not required to) elect, by submitting an
Election Form to the Committee that is accepted by the Committee, to add or
delete Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
thereafter in accordance with the rules of the Committee for all subsequent
periods in which the Participant participates in the Plan, unless changed in
accordance with the previous provisions.

(b)
Proportionate Allocation. In making any election described in section 3.14(a)
above, the Participant shall specify on the Election Form, in increments of one
percentage point (1%), the percentage of his or her Account Balance to be
allocated to a Measurement Fund (as if the Participant was making an investment
in that Measurement Fund with that portion of his or her Account Balance).

(c)
Measurement Funds. Amounts credited to each Participant's Account Balance shall
be deemed invested, in accordance with the Participant's directions, in
Measurement Funds that are available under the Plan. The hypothetical investment
funds available under the Plan shall be those designated by the Committee, from
time to time in its discretion, following recommendations by the WEC Energy
Group Investment Trust Policy Committee. Subject to section 3.14(f) and (g)
below, the Participant may elect one or both of the following Measurement Funds
for the purpose of crediting additional amounts to his or her Account Balance:
(i) the Prime Rate Fund (described as a mutual fund that is 100% invested in a
hypothetical debt instrument which earns interest at an annualized interest rate
equal to the "Prime Rate" as reported each business day by the Wall Street
Journal, with interest deemed reinvested in additional units of such
hypothetical debt instrument); or (ii) a Company Stock Measurement Fund



18

--------------------------------------------------------------------------------




(described as a mutual fund that is 100% invested in shares of Stock, with
dividends deemed reinvested in additional shares of Stock). Effective for
transactions into and out of the Company Stock Measurement Fund that are
credited to a Participant's Account Balance on and after November 2, 2005, each
share of Stock shall be valued using the closing price for the Stock on the day
such transaction is credited.
Prior to January 1, 2015, additional Measurement Funds selected the Committee
were available under the Plan. Investment allocations in place on December 31,
2014 for discontinued Measurement Funds shall remain in effect until changed by
the Participant. A Participant may change the allocation of the Participant's
Account Balance from the discontinued Measurement Funds to either the Prime Rate
Fund or the Company Stock Measurement Fund in accordance with paragraph (a)
above; no other changes are permitted. Once a Participant elects to change the
allocation of amounts from discontinued Measurement Funds to the Prime Rate Fund
or the Company Stock Measurement Fund, such amounts cannot be reallocated to the
discontinued Measurement Funds.
Subject to section 3.14(f) and (g) below, as necessary, the Committee may, in
its sole discretion, discontinue, substitute or add a Measurement Fund, subject
to advance notice to Participants if the Committee determines, in its sole
discretion, that such notice is necessary. The Committee also may suspend (i.e.,
freeze) an existing Measurement Fund at any time, subject to advance notice if
the Committee determines necessary, thereby freezing the Measurement Fund as to
the crediting of additional deemed investments subsequent to the effective date
of the suspension.
(d)
Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on the performance of the Measurement Funds
themselves. A Participant's Account Balance shall be credited or debited on a
periodic basis based on the performance of each Measurement Fund selected by the
Participant, as determined by the Committee in its sole discretion. The
Participant's Annual Company Matching Amount shall be credited to his or her
Company Matching Account for purposes of this section 3.14(d) no later than the
end of the month following the month to which such amount relates. The
Participant's Annual Stock Option Amount shall be credited to his or her Stock
Option Account no later than the close of business on the first business day
after the day on which the Eligible Stock Option was exercised or otherwise
disposed of. The Participant's Annual Restricted Stock Amount shall be credited
to his or her Restricted Stock Account no later than the close of business on
the first business day after the day on which the Participant would have become
vested in the Restricted Stock to which such amount relates, but for the
election to defer. The Participant's Annual Performance Share Amount shall be
credited to his or her Performance Share Account no later than the close of
business on the first business day after the day on which the Participant would
have become vested in the Performance Shares to which such amount relates but
for the election to defer.



19

--------------------------------------------------------------------------------




Deferrals of dividend equivalents pursuant to section 3.1(e) shall be credited
to his or her Dividend Deferral Account no later than the close of business on
the first business day after the day on which those amounts would have been paid
to the Participant but for the election to defer.
(e)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant's Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

(f)
Special Rule for Stock Option, Restricted Stock and Performance Share Accounts.
Notwithstanding any provision of this Plan that may be construed to the
contrary, the Participant's Stock Option, Restricted Stock and Performance Share
Accounts shall be deemed invested in the Company Stock Measurement Fund at all
times prior to distribution from this Plan. Further, the Participant's Stock
Option, Restricted Stock and Performance Share Accounts shall be distributed
from this Plan in the form of cash.

(g)
Special Considerations for Participants Subject to section 16 of the Securities
Exchange Act of 1934. Prior to March 1, 2002, different rules pertained with
respect to amounts allocated to the Company Stock Measurement Fund. The Company
Matching Account had to be deemed invested in the Company Stock Measurement Fund
at all times prior to distribution from the Plan. Such restriction was dropped
from the Plan effective as of March 1, 2002. In order that any election by a
Participant who is an officer or director subject to the reporting requirements
and trading restrictions of Section 16 of the Securities Exchange Act of 1934
("Section 16") will conform to Section 16, such a Participant should consult
with the designated individual at the Company responsible for Section 16
reporting and compliance prior to making any election to move any part of his or
her Account Balance into or out of the Company Stock Measurement Fund. In
general, compliance with Section 16 will require that:

(i)
Any election to move any part of an Account Balance into or out of the Company
Stock Measurement Fund (including any election to receive a payout in service
under section 4.1, in the event of Unforeseeable Financial Emergency under
section 4.3, or under the 10% withdrawal penalty rules of section 4.4), which
elections will be deemed made for



20

--------------------------------------------------------------------------------




purposes of these provisions only as of the date of such deemed investment
transfers or proposed payouts, should only be effected if made at least
six months following the date of the most recent "opposite way" election (as
explained below) made by such Participant with respect to this Plan or any plan
of the Company or its affiliates that also constituted a "discretionary
transaction" within the meaning of Rule 16b‑3(b)(1) under Section 16.
(ii)
An "opposite way" election means (x) in case of an election by a Participant to
move any part of an Account Balance into the Company Stock Measurement Fund, an
election that was a disposition of Company Stock or an interest in a phantom
Company Stock fund or similar security, or (y) in case of any election by a
Participant to move any part of an Account Balance out of the Company Stock
Measurement Fund, an election that was an acquisition of Stock or an interest in
a phantom Company Stock fund or similar security.

(iii)
Any change of election to an alternative payout period made under section 5.2 or
7.2 by such a Participant may only be given effect if it is approved by the
Compensation Committee or the Board of Directors of the Company.

The Company reserves the right to impose such restrictions as it determines to
be appropriate, in is sole discretion, on any elections, dispositions or other
matters under this Plan relating to the Company Stock Measurement Fund in order
to comply with or qualify for exemption under Section 16.
3.15
FICA and Other Taxes.

(a)
Annual Deferral Amounts. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant or an Annual Company Matching Amount is
Credited to a Participant, the Participant's Employer(s) shall withhold from
that portion of the Participant's non‑deferred compensation, in a manner
determined by the Employer(s), the Participant's share of FICA and other
employment taxes on such amounts. If necessary, the Committee may reduce the
Annual Deferral Amount in order to comply with this section 3.15.

(b)
Company Contribution Amounts. When a participant becomes vested in a portion of
his or her Company Contribution Account, the Participant's Employer(s) shall
withhold from the Participant's non‑deferred compensation, in a manner
determined by the Employer(s), the Participant's share of FICA and other
employment taxes. If necessary, the Committee may reduce the vested portion of
the Participant's Company Contribution Account in order to comply with this
section 3.15.

(c)
Annual Stock Option, Restricted Stock, Performance Share and Similar Amounts.
For each Plan Year in which an Annual Stock Option Amount, Annual Restricted



21

--------------------------------------------------------------------------------




Stock Amount, Annual Performance Share Amount and/or deferred dividend
equivalent is being first credited to a Participant's Account Balance, the
Participant's Employer(s) shall withhold from that portion of the Participant's
non‑deferred compensation, in a manner determined by the Employer(s), the
Participant's share of FICA and other employment taxes on such Annual Stock
Option Amount, Annual Restricted Stock Amount, Annual Performance Share Amount
and/or deferred dividend equivalent. If necessary, the Committee may reduce such
deferrals in order to comply with this section 3.15.
3.16
Distributions. The Participant's Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust. All lump‑sum payments and final
payments of the remaining balance of any Account Balance shall be calculated
based upon the value of the Account Balance determined (unless and until the
Company chooses another ending valuation date) as of the last business day of
the calendar year quarter immediately preceding the date of payment (the "Ending
Valuation Date"). All rights on the part of a Participant or any other person to
elect or change the Measurement Funds under section 3.14 shall be deemed to have
ceased as of such Ending Valuation Date and no adjustment in the value of an
Account Balance shall be considered for any purpose under the Plan after such
Ending Valuation Date.

ARTICLE 4
IN SERVICE PAYOUT; UNFORESEEABLE FINANCIAL EMERGENCIES;
WITHDRAWAL ELECTION
4.1
In Service Payout.

(a)
In connection with and at the time of each election to defer an Annual Deferral
Amount, a Participant may irrevocably elect, on a prospective basis only, to
receive a future "In Service Payout" from the Plan with respect to such Annual
Deferral Amount. Subject to the Deduction Limitation, the In Service Payout
shall be a lump‑sum payment in an amount that is expressed either as a fixed
dollar amount or as a percentage of the Annual Deferral Amount plus amounts
credited or debited thereto, determined at the time that the In Service Payout
becomes payable (rather than the date of a Termination of Employment). Subject
to the Deduction Limitation and the other terms and conditions of this Plan,
each In Service Payout elected shall be paid out during a 90 day period
commencing immediately after the last day of any Plan Year designated by the
Participant that is at least two Plan Years after the Plan Year in which the
Annual Deferral Amount is actually deferred. By way of example, if a two year In
Service Payout is elected with respect to an Annual Performance Award relating
to services in 2002 that would otherwise be payable in 2003 but is actually
deferred in 2003, the two year In Service Payout would become payable during a
90 day period commencing January 1, 2006.



22

--------------------------------------------------------------------------------




(b)
A Participant's election to defer dividends under section 3.1(e) must be made
annually and a Participant shall have the ability to elect to receive a future
In Service Payout with respect to each year's annual Performance Share dividend
equivalent deferrals pursuant to the same rules as described in paragraph (a)
above.

(c)
If a Participant makes an election pursuant to paragraph (a) above with respect
to the Annual Deferral Amount for any year, such election shall also apply to
and shall result in an In Service Payout of the Annual Company Matching Amount
for that year plus amounts credited or debited thereto, determined at the time
the In Service Payout becomes payable. Such In Service Payout shall be made at
the same time as the In Service Payout with respect to the Annual Deferral
Amount for that year.

4.2
Other Benefits Take Precedence Over In Service. Should an event occur that
triggers a benefit under Article 5, 6, 7 or 8, any Annual Deferral Amount,
Annual Company Matching Amount and/or annual dividend equivalent deferral
amount, plus amounts credited or debited thereon, that is subject to a In
Service Payout election under section 4.1 shall not be paid in accordance with
section 4.1 but shall be paid in accordance with the other applicable Article.

4.3
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If the
Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Committee to (i) suspend any deferrals required to be made by a
Participant and/or (ii) subject to the Deduction Limitation, receive a partial
or full payout from the Plan. The payout shall not exceed the lesser of the
Participant's Account Balance, calculated as if such Participant were receiving
a Termination Benefit, or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency. If, subject to the sole discretion of the
Committee, the petition for a suspension and/or payout is approved, suspension
shall take effect upon the date of approval and any payout shall be made within
90 days of the date of approval.

4.4
Withdrawal Election. Subject to the Deduction Limitation, a Participant (or,
after a Participant's death, his or her Beneficiary) may elect, at any time, to
withdraw part or all of his or her Account Balance, calculated as if there had
occurred a Termination of Employment as of the day of the election, less a
withdrawal penalty equal to 10% of such amount (the net amount shall be referred
to as the "Withdrawal Amount"). This election can be made at any time, before or
after Retirement, Disability, death or Termination of Employment, and whether or
not the Participant (or Beneficiary) is in the process of being paid pursuant to
an installment payment schedule. If made before Retirement, Disability or death,
a Participant's Withdrawal Amount shall be calculated based on his or her
Account Balance as if there had occurred a Termination of Employment as of the
day of the election. Any partial withdrawal must be at least equal to $25,000,
or such higher amount as the Committee may establish from time to time. The
Participant (or his or her Beneficiary) shall make this election by giving the
Committee advance written notice of the election in a form determined from time
to time by the Committee. The Participant



23

--------------------------------------------------------------------------------




(or his or her Beneficiary) shall be paid the Withdrawal Amount within 90 days
of his or her election.
ARTICLE 5
RETIREMENT BENEFIT
5.1
Retirement Benefit. Subject to the Deduction Limitation, a Participant who
Retires shall receive, as a Retirement Benefit, his or her Account Balance.

5.2
Payment of Retirement Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method. The Participant may annually change his or her election to
an allowable alternative payout period by submitting a new Election Form to the
Committee, provided that any such Election Form is submitted at least one year
prior to the Participant's Retirement and is accepted by the Committee in its
sole discretion. Any change to an alternative payout is also subject to the
rules in section 3.14(g)(iii). The Election Form most recently accepted by the
Committee shall govern the payout of the Retirement Benefit. Notwithstanding a
Participant's election, if the Participant's Account Balance at the time of his
or her Retirement is less than $10,000, payment of his or her Retirement Benefit
shall be paid in a lump sum. If a Participant does not make any election with
respect to the payment of the Retirement Benefit, then such benefit shall be
payable in a lump sum. The lump‑sum payment shall be made, or installment
payments shall commence, no later than 90 days after the last day of the Plan
Year in which the Participant Retires. Any payment made shall be subject to the
Deduction Limitation.

5.3
Death Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant's
unpaid Retirement Benefit payments shall continue and shall be paid to the
Participant's Beneficiary (a) over the remaining number of years and in the same
amounts as that benefit would have been paid to the Participant had the
Participant survived, or (b) in a lump sum, if requested by the Beneficiary and
allowed in the sole discretion of the Committee, that is equal to the
Participant's unpaid remaining Account Balance.

5.4
Special "Make Whole" Benefits.

(a)
"Make Whole" Pension Benefit With Respect to Deferrals of Base Annual Salary.
Base Annual Salary which is deferred pursuant to this Plan cannot be included in
the compensation base for calculating retirement income under the qualified
defined benefit pension plans of the Company and its affiliates (the "Pension
Plans"). Therefore, a "make whole" benefit will be paid from this Plan as a
pension supplement to or with respect to a Participant whose deferrals of Base
Annual Salary result in a lesser pension payment under the Pension Plans. Such
pension supplement shall equal the amount by which such Participant's pension
under the Pension Plans (calculated for this purpose without regard to any
limitation or benefits imposed by section 415 of the Code, or any limitation on
annual compensation imposed by section 401(a)(17) of the Code; hereinafter,



24

--------------------------------------------------------------------------------




the "IRS Limitations") was less because deferrals of Base Annual Salary under
this Plan were not taken into account in the calculation of such participant's
pension (but the amount of any supplemental pension benefit "A" applicable to
the Participant under the Company's SERP shall be taken into account to avoid
any duplication of the pension supplement provided hereunder). This section
applies to all forms of pension payable under the Pension Plans, including
pre‑retirement death benefits.
(b)
"Make Whole" Pension Benefit With Regard to Performance and Incentive Awards.
Performance awards under the Company's prior Short‑Term Performance Plan and
incentive awards made under a former incentive plan of the Company known as the
Executive Incentive Compensation Plan are excluded from the compensation base
under the Retirement Account Plan, a tax qualified defined benefit plan of
Wisconsin Electric Power Company (the "Retirement Account Plan"). Similarly,
special awards made from time to time as determined by the Board are likewise
excluded. A "make whole" pension supplement was provided for under the terms of
Article IX(2) of the prior Wisconsin Energy Corporation Executive Deferred
Compensation Plan as amended and restated as of January 1, 1994 (the "Prior
Company Plan") for any Participant in that plan whose pension benefit under the
Retirement Account Plan would have been greater had such performance awards,
incentive awards or special awards been included in the compensation base of the
Retirement Account Plan, calculated without regard to the IRS limitations. As
with section 5.4(a) above, supplemental pension benefit "A" shall be considered
in order to avoid duplication. It is the intent of this section to continue to
provide such "make whole" pension supplement and the provisions of such
Article IX(2) of the Prior Company Plan are incorporated by reference and
continue to apply hereunder, except as modified by other provisions of this
section 5.4.

(c)
"Make Whole" Long‑Term Disability Benefit. It is the intent of this Plan that a
Participant not suffer any loss with respect to a disability benefit under the
disability benefit applicable to employees of the Company and its affiliates, if
the Participant is eligible for and participating in the long‑term disability
benefit plan of an Employer (the "LTD Plan") because of either the exclusion of
Base Annual Salary deferred under this Plan from the compensation base under the
LTD Plan (the "Salary Deferral Limit") or the special limitation on annual
compensation which can be taken into account under the LTD Plan imposed by
section 505(b)(7) of the Code (the "IRS Special Limit"). Therefore, in the event
such a Participant becomes eligible for and begins to receive a disability
benefit from the LTD Plan and the amount of such disability benefit is limited
because of the application of the Salary Deferral Limit or the IRS Special
Limit, a "make whole" disability benefit shall be paid from this Plan as a
supplement to the disability limit paid from the LTD Plan. Such LTD supplement
shall equal the monthly amount by which such Participant's disability benefit
under the LTD Plan was less because of the application of the Salary Deferral
Limit and the IRS Special Limit. Such LTD supplement shall commence at the same
time as the disability benefit paid under the LTD Plan and continue for so long
as such



25

--------------------------------------------------------------------------------




disability benefit is paid. Such LTD supplement shall be paid out of general
corporate assets or out of a grantor trust, but not out of any voluntary
employees' beneficiary association or trust covered by section 501(c)(9) of the
Code.
(d)
Form of Payment and Deferral Option. The "make whole" pension supplements
provided for in this section 5.4(a) and (b) shall be payable in lump‑sum form at
the same time as the benefit becomes payable to or with respect to the
Participant under the relevant Pension Plan (as to the section 5.4(a)
supplement) or under the Retirement Account Plan (as to the section 5.4(b)
supplement). The terms and conditions of the relevant Pension Plan or the
Retirement Account Plan shall provide the governing principles as to the
calculation of the pension supplements arising under this section 5.4, except
that the amount of the pension supplement shall not be actuarially adjusted if
payment of the Participant's benefit under the relevant Pension Plan or the
Retirement Account Plan occurs subsequent to the Participant's attainment of
normal retirement age (as defined under the relevant Pension Plan or Retirement
Account Plan). In lieu of receiving a lump-sum payment of the pension
supplement, a Participant who becomes entitled to a pension supplement pursuant
to section 5.4(a) or (b) will be allowed to elect that the relevant lump‑sum
payment be determined and then credited to such Participant's Account Balance
under this Plan as of the date the same would have otherwise been paid
(the "Supplement Payment Date") (with such Participant to be treated as having
then "Retired" for purposes of this Plan, so that the Participant's election for
a method of payout under Article 5 shall govern), provided that such an Election
Form filed by the Participant with regard to such pension supplement(s) is
submitted to the Committee at least one year prior to the Supplemental Payment
Date.

ARTICLE 6
PRE‑RETIREMENT SURVIVOR BENEFIT
6.1
Pre‑Retirement Survivor Benefit. Subject to the Deduction Limitation, the
Participant's Beneficiary shall receive a Pre‑Retirement Survivor Benefit equal
to the Participant's Account Balance if the Participant dies before he or she
Retires, experiences a Termination of Employment or suffers a Disability.

6.2
Payment of Pre‑Retirement Survivor Benefit. A Participant, in connection with
his or her commencement of participation in the Plan, shall elect on an Election
Form whether the Pre‑Retirement Survivor Benefit shall be received by his or her
Beneficiary in a lump sum or pursuant to an Annual Installment Method. The
Participant may annually change this election to an allowable alternative payout
period by submitting a new Election Form to the Committee, which form is
accepted by the Committee in its sole discretion. The Election Form most
recently accepted by the Committee prior to the Participant's death shall govern
the payout of the Participant's Pre‑Retirement Survivor Benefit. If a
Participant does not make any election with respect to the payment of the
Pre‑Retirement Survivor Benefit, then such benefit shall be paid in a lump sum.
Despite the foregoing, if the Participant's Account Balance at the time of his
or her death is less than $25,000, payment of the Pre‑Retirement Survivor
Benefit may be made, in the sole discretion of



26

--------------------------------------------------------------------------------




the Committee, in a lump sum. The lump‑sum payment shall be made, or installment
payments shall commence, no later than 90 days after the last day of the Plan
Year in which the Committee is provided with proof that is satisfactory to the
Committee of the Participant's death. Any payment made shall be subject to the
Deduction Limitation.
ARTICLE 7
TERMINATION BENEFIT
7.1
Termination Benefit. Subject to the Deduction Limitation, the Participant shall
receive a Termination Benefit, which shall be equal to the Participant's Account
Balance if a Participant experiences a Termination of Employment prior to his or
her Retirement, death or Disability.

7.2
Payment of Termination Benefit. A Participant, in connection with his or her
participation in the Plan, shall elect on an Election Form to receive the
Termination Benefit in a lump sum or over a period of five years in annual
installments using the Fractional Method specified in section 1.6. The
Participant may annually change his or her election to an allowable alternative
by submitting a new Election Form to the Committee, provided that any such
Election Form is submitted at least one year prior to the Participant's
Termination of Employment and is accepted by the Committee in its sole
discretion. Any change to an alternative payout is also subject to the rules in
section 3.14(g)(iii). However, notwithstanding a Participant's election, if the
Participant's Account Balance at the time of his or her Termination of
Employment is less than $25,000, payment of his or her Termination Benefit shall
be paid in a lump sum. If a Participant does not make any election with respect
to the payment of the Termination Benefit, then such benefit shall be payable in
a lump sum. The lump‑sum payment shall be made, or installment payments shall
commence, no later than 90 days after the last day of the Plan Year in which the
Participant experiences the Termination of Employment. Any payment made shall be
subject to the Deduction Limitation.

ARTICLE 8
DISABILITY WAIVER AND BENEFIT
8.1
Disability Waiver.

(a)
Waiver of Deferral. A Participant who is determined to be suffering from a
Disability shall be (i) excused from fulfilling that portion of the Annual
Deferral Amount commitment that would otherwise have been withheld from a
Participant's Base Annual Salary, Annual or Long‑Term Performance Award,
Severance Payments and/or SERP Payments for the Plan Year during which the
Participant first suffers a Disability and (ii) excused from fulfilling the
deferral of any Restricted Stock Amount, Performance Share Amount, Stock Option
Amount or dividend equivalent deferral which would otherwise take place
following the determination of Disability. During the period of Disability, the
Participant shall not be allowed to make any additional deferral elections, but
will continue to be considered a Participant for all other purposes of this
Plan.



27

--------------------------------------------------------------------------------




(b)
Return to Work. If a Participant returns to employment after a Disability
ceases, the Participant may elect to defer an Annual Deferral Amount, Stock
Option Amount, Restricted Stock Amount, Performance Share Amount and dividend
equivalents for the Plan Year following his or her return to employment or
service and for every Plan Year thereafter while a Participant in the Plan;
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee for each such election in accordance
with section 3.2 above.

8.2
Continued Eligibility; Disability Benefit. A Participant suffering a Disability
shall, for benefit purposes under this Plan, continue to be considered to be
employed and shall be eligible for the benefits provided for in Articles 4, 5, 6
or 7 in accordance with the provisions of those Articles. Notwithstanding the
above, the Committee shall have the right to, in its sole and absolute
discretion and for purposes of this Plan only, to deem the Participant to have
experienced a Termination of Employment at any time. Further, in the case of a
Participant who is otherwise eligible to Retire, the Committee shall treat such
Participant as having Retired as soon as practicable after such Participant is
determined to be suffering a Disability. In either case the Participant shall
receive a Disability Benefit equal to his or her Account Balance at the time of
the determination of Disability; provided, however, that should the Participant
otherwise have been eligible to Retire, he or she shall be paid in accordance
with Article 5. If the Disability Benefit is not payable in accordance with
Article 5, it shall be paid in a lump sum within 90 days of the Committee's
exercise of such right. Any payment made shall be subject to the Deduction
Limitation.

ARTICLE 9
BENEFICIARY DESIGNATION
9.1
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

9.2
Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary by completing a Beneficiary Designation Form, and returning it to
the Committee or its designated agent. A Participant shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Committee's rules and
procedures, as in effect from time to time. Upon the acceptance by the Committee
of a new Beneficiary Designation Form, all Beneficiary designations previously
submitted shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form submitted by the Participant and accepted by the
Committee prior to his or her death. In the event of a Participant's divorce,
any designation of the Participant's former spouse as a Beneficiary shall be
deemed void unless after the divorce the Participant completes a new designation
naming such former spouse as a Beneficiary.



28

--------------------------------------------------------------------------------




9.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.

9.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in sections 9.1, 9.2 and 9.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant's benefits, then the remaining benefits in the Participant's Account
Balance shall be paid to the Participant's surviving spouse, if none, to the
Participant's descendants by right of representation or, if none, to the
Participant's next of kin determined pursuant to the laws of the state in which
the Company's principal place of business is located as if the Participant had
died unmarried and intestate.

9.5
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

9.6
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Election Form(s) shall terminate upon such full payment
of benefits.

ARTICLE 10
LEAVE OF ABSENCE
10.1
Paid Leave of Absence. If a Participant is authorized by the Participant's
Employer for any reason to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered employed by the
Employer and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with section 3.2.

10.2
Unpaid Leave of Absence. If a Participant is authorized by the Participant's
Employer for any reason to take an unpaid leave of absence from the employment
of the Employer, the Participant shall continue to be considered employed by the
Employer and the Participant shall be excused from making deferrals until the
earlier of the date the leave of absence expires or the Participant returns to a
paid employment status. Upon such expiration or return, deferrals shall resume
for the remaining portion of the Plan Year in which the expiration or return
occurs, based on the deferral election, if any, made for that Plan Year. If no
election was made for that Plan Year, no deferral shall be withheld.

ARTICLE 11
TERMINATION, AMENDMENT OR MODIFICATION
11.1
Termination. Although each Employer anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that any Employer will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at



29

--------------------------------------------------------------------------------




any time with respect to all of its participating Employees, by action of its
board of directors or compensation committee. Upon the termination of the Plan
with respect to any Employer, the Election Form(s) of the affected Participants
who are employed by that Employer shall terminate. The terminating Employer may
decide that the Account Balances of its participating Employees shall continue
to be held under the provisions of this Plan (but with no further deferrals to
be made after termination of the Plan by such Employer as to its participating
Employees) until an event occurs which would otherwise cause a payout to be made
hereunder. Any Company Contribution amounts which are not fully vested may
continue to be so held under the Plan, even if other amounts in the Account
Balances are not so held. Alternatively, the Employer may determine to
distribute all Account Balances of affected Participants in a lump sum as soon
as administratively practicable after the date of Plan termination. As a third
alternative, the Employer may determine to proceed with distribution of Account
Balances of the affected Participant's determined as if they had experienced a
Termination of Employment on the date of Plan termination or, if Plan
termination occurs after the date upon which a Participant was eligible to
Retire, then with respect to that Participant as if he or she had Retired on the
date of Plan termination. However, if an Employer terminates the Plan as to its
participating Employees after a Change in Control, the Employer shall be
required to pay such benefits in a lump sum, except as otherwise provided in
section 15.18. The termination of the Plan shall not adversely affect any
Participant or Beneficiary who has become entitled to the payment of any
benefits under the Plan as of the date of termination; provided however, that
the Employer shall have the right to accelerate installment payments without a
premium or prepayment penalty by paying the Account Balance in a lump sum or
using fewer years (provided that the present value of all payments that will
have been received by a Participant at any given point of time under the
different payment schedule shall equal or exceed the present value of all
payments that would have been received at that point in time under the original
payment schedule).
11.2
Amendment. The Company has the sole right to amend or modify the Plan and may do
so at any time, in whole or in part, by the action of its Board of Directors,
Compensation Committee or the Committee referred to in Article 12 below;
provided, however, that: (i) no amendment shall be effective to decrease the
value of a Participant's Account Balance in existence at the time the amendment
or modification is made, and (ii) no amendment shall adversely affect any
Participant or Beneficiary who has become entitled to benefits as of the date of
the amendment. Further, during the pendency of a Potential Change in Control (as
defined below) and at all times following a Change in Control, no amendment or
modification may be made which in any way adversely affects the interests of any
Participant with respect to amounts credited to such Participant's Account
Balance as of the date of the amendment. A "Potential Change in Control" shall
be deemed to have occurred if the event set forth in any one of the following
paragraphs shall have occurred:

(a)
the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;



30

--------------------------------------------------------------------------------




(b)
the Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control;

(c)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 15% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company's then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
affiliates); or

(d)
the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

The capitalized terms in the above definition have the same meaning as in the
"Change in Control" definition set forth in section 1.14 of the Plan. The
Company's power to amend or modify the Plan includes the power to suspend and,
if it determines to do so, re‑institute the ability of any Participant or group
of Participants to make deferrals under Article 3 at any time (any such
suspension of the ability to make deferrals shall also suspend continued
accruals of the make whole retirement benefits under section 5.4 as of the date
deferrals are suspended or such other date as shall be specified by the Company)
and such action may be taken by the Company's Board, the Compensation Committee
or the Committee referred to in Article 12 herein.
11.3
Effect of Payment. The full payment of the applicable benefit under any
provision of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant's Election Form(s) shall terminate.

ARTICLE 12
ADMINISTRATION
12.1
Committee Duties. Except as otherwise provided in this Article 12, this Plan
shall be administered by the Committee. Members of the Committee may be
Participants under this Plan. The Committee (or the Chief Executive Officer if
such individual chooses to so act) shall also have full and complete
discretionary authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and
(ii) decide or resolve any and all questions including interpretations of this
Plan, as may arise in connection with the claims procedures set forth in
Article 13 or otherwise with regard to the Plan. Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. The Chief Executive Officer may not act on any
matter involving such officer's own participation in the Plan. All references to
the Committee shall be deemed to include reference to the Chief Executive
Officer. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.
Notwithstanding any other provision of this Plan, the Committee shall have the
power, in its sole and absolute discretion, to grant or deny a request from any
Participant, Inactive Participant or Beneficiary for acceleration in payment of
any Account Balance held with



31

--------------------------------------------------------------------------------




respect to such person. This discretionary power shall reside with the Committee
under this section 12.1 and with Administrator under section 12.2.
12.2
Administration Upon Change In Control. For purposes of this Plan, the Company
shall be the "Administrator" at all times prior to the occurrence of a Change in
Control. Upon and after the occurrence of a Change in Control, the
"Administrator" shall be an independent third party selected by the individual
who, at any time prior to such event, was the Company's Chief Executive Officer
or, if there is no such officer or such officer does not act, by the Company's
then highest ranking officer (the "Appointing Officer"). Upon the occurrence of
a Change in Control, the Administrator shall have full and complete
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations. Upon and after
the occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities (including, without
limitation, attorney's fees) of whatsoever kind and nature which may be imposed
on, asserted against or incurred by the Administrator in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, including the
dates of Retirement, Disability, death or Termination of Employment of the
Participants, and such other pertinent information as the Administrator may
reasonably require. Upon and after a Change in Control, the Administrator may be
terminated (and a replacement appointed) only by either individual who was or
could have been an Appointing Officer. Upon and after a Change in Control, the
Administrator may not be terminated by the Company.

12.3
Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

12.4
Binding Effect of Decisions. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

12.5
Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, and any other Employee to whom the duties of the
Committee may be delegated, and the Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Committee, any of its members, any such Employee or the Administrator.

12.6
Employer Information. To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to



32

--------------------------------------------------------------------------------




the Committee and/or Administrator, as the case may be, on all matters relating
to the compensation of its Participants, the dates of the Retirement,
Disability, death or Termination of Employment of its Participants, and such
other pertinent information as the Committee or Administrator may reasonably
require.
12.7
Coordination with Other Benefits. The benefits provided for a Participant and
Participant's Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant's Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

ARTICLE 13
CLAIMS PROCEDURES
13.1
Presentation of Claim. Any Participant or Beneficiary (such Participant or
Beneficiary being referred to below as a "Claimant") may deliver to the
Committee a written claim for benefits. If such a claim relates to the contents
of a notice received by the Claimant, the claim must be made within 90 days
after such notice was received by the Claimant. All other claims shall be made
within 180 days of the date on which the event that caused the claim to arise
occurred. The claim shall state with particularity the determination desired by
the Claimant. A claim shall be considered to have been made when a written
communication made by the Claimant or the Claimant's representative is received
by the Committee.

13.2
Decision on Initial Claim. The Committee shall consider a Claimant's claim and
provide written notice to the Claimant of any denial within a reasonable time,
but no later than 90 days after receipt of the claim. If an extension of time
beyond the initial 90-day period for processing is required, written notice of
the extension shall be provided to the Claimant before the initial 90-day period
expires indicating the special circumstances requiring an extension of time and
the date by which the Committee expects to render a final decision. In no event
shall the period, as extended, exceed 180 days. If the Committee denies, in
whole or in part, the claim, the notice shall set forth in a manner calculated
to be understood by the Claimant:

(a)
The specific reasons for the denial of the claim, or any part thereof;

(b)
Specific references to pertinent Plan provisions upon which such denial was
based;

(c)
A description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(d)
An explanation of the claim review procedure set forth in section 13.3 below,
which explanation shall also include a statement of the Claimant's right to
bring a civil action under ERISA section 502(a) following a denial of the claim
upon review.



33

--------------------------------------------------------------------------------




13.3
Right to Review. A Claimant is entitled to appeal any claim that has been denied
in whole or in part. To do so, the Claimant must submit a written request for
review with the Committee within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part. Absent receipt by
the Committee of a written request for review within such 60‑day period, the
claim shall be deemed to be conclusively denied. The Claimant (or the Claimant's
duly authorized representative) may:

(a)
Review and/or receive copies of, upon request and free of charge, all documents,
records, and other information relevant to the Claimant's claim;

(b)
Submit written comments, documents, records or other information relating to the
Claimant's claim, which the Committee shall take into account in considering the
claim on review, without regard to whether such information was submitted or
considered in the initial review of the claim; and/or

(c)
Request a hearing, which the Committee, in its sole discretion, may grant.

If a Claimant requests to review and/or receive copies of relevant information
pursuant to paragraph (a) above before filing a written request for review, the
60-day period for submitting the written request for review will be tolled
during the period beginning on the date the Claimant makes such request and
ending on the date the Claimant reviews or receives such relevant information.
13.4
Decision on Review. The Committee shall render its decision on review promptly,
and not later than 60 days after it receives a written request for review of the
denial, unless a hearing is held or other special circumstances require
additional time. In such case, the Committee will notify the Claimant, before
the expiration of the initial 60-day period and in writing, of the need for
additional time, the reason the additional time is necessary, and the date (no
later than 60 days after expiration of the initial 60-day period) by which the
Committee expects to render its decision on review. Notwithstanding the
foregoing, if the Committee determines that an extension of the initial 60-day
period is required due to the Claimant's failure to submit information necessary
for the Committee to decide the claim, the time period by which the Committee
must make its determination on review shall be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information. The decision on
review shall be written in a manner calculated to be understood by the Claimant,
and shall contain:

(a)
Specific reasons for the decision;

(b)
Specific references to the pertinent Plan provisions upon which the decision was
based;

(c)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records or other
information relevant (within the meaning of Department of Labor Regulation
section 2560.503-1(m)(8)) to the Claimant's claim;



34

--------------------------------------------------------------------------------




(d)
A statement of the Claimant's right to bring a civil action under ERISA
section 502(a) following a wholly or partially denied claim for benefits; and

(e)
Such other matters as the Committee deems relevant.

13.5
Form of Notice and Decision. Any notice or decision by the Committee under this
Article 10 may be furnished electronically in accordance with Department of
Labor Regulation section 2520.104b-(1)(c)(i), (iii) and (iv).

13.6
Legal Action. Any final decision by the Committee shall be binding on all
parties. A Claimant's compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan. If a final
determination of the Committee is challenged in court, such determination shall
not be subject to de novo review and shall not be overturned unless proven to be
arbitrary and capricious based on the evidence considered by the Committee at
the time of such determination.

ARTICLE 14
TRUST
14.1
Establishment of the Trust. The Company shall establish a Trust and each
Employer shall contribute such amounts to the Trust from time to time as it
deems desirable. Notwithstanding the preceding sentence, each Employer shall at
least annually transfer over to the Trust such assets as the Company determines,
in its sole discretion, are necessary so that Trust assets are at least equal at
the time of transfer to the balances in the Deferral, Company Contribution,
Company Matching, Stock Option and Restricted Stock Accounts of Participants and
Beneficiaries who had become entitled to benefits prior to November 1, 2003.

14.2
Interrelationship of the Plan and the Trust. The provisions of the Plan shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.

14.3
Distributions From the Trust. Each Employer's obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer's obligations under this Plan.

ARTICLE 15
MISCELLANEOUS
15.1
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code section 401(a) and that "is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees" within the meaning
of ERISA. The Plan shall be administered and interpreted to the extent possible
in a manner consistent with that intent.



35

--------------------------------------------------------------------------------




15.2
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

15.3
Employer's Liability. An Employer's liability for the payment of benefits shall
be defined only by the Plan and any Election Form(s), as entered into between
the Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.

15.4
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non‑transferable to the maximum extent allowed by law. No part of the
amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor shall any part of the same, to the maximum extent allowed by law, be
transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency or be transferable to a spouse as a result of
a property settlement or otherwise.

15.5
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer as
an Employee, or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

15.6
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.

15.7
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.



36

--------------------------------------------------------------------------------




15.8
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

15.9
Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of Wisconsin without
regard to its conflicts of laws principles.

15.10
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand‑delivered, or sent by
registered or certified mail, to the address below:

Corporate Secretary
WEC Energy Group, Inc.
231 West Michigan Street
Milwaukee, Wisconsin 53203
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand‑delivered, or sent by mail,
to the last known address of the Participant.
15.11
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant's Employer and its successors and assigns and the Participant
and the Participant's designated Beneficiaries.

15.12
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

15.13
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person's property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

15.14
Court Order. The Committee is authorized to make any payments directed by court
order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant's benefits under the Plan in
connection with a property settlement or otherwise, the Committee in its sole
discretion, shall have the right,



37

--------------------------------------------------------------------------------




notwithstanding any election made by a Participant, to immediately distribute
the spouse's or former spouse's interest in the Participant's benefits under the
Plan to that spouse or former spouse.
15.15
Distribution in the Event of Taxation.

(a)
In General. If, for any reason, all or any portion of a Participant's benefits
under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the third
party administrator after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant's Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant's
unpaid Account Balance under the Plan). If the petition is granted, the tax
liability distribution shall be made within 90 days of the date when the
Participant's petition is granted. Such a distribution shall affect and reduce
the benefits to be paid under this Plan.

(b)
Trust. If the Trust terminates in accordance with its terms and benefits are
distributed from the Trust to a Participant in accordance therewith, the
Participant's benefits under this Plan shall be reduced to the extent of such
distributions.

15.16
Insurance. The Employers, on their own behalf or on behalf of the trustee of the
Trust, and, in their sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Employers or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance. The Participant may elect not
to be insured.

15.17
Legal Fees To Enforce Rights After Change in Control. The Company and each
Employer is aware that upon the occurrence of a Change in Control, the Company
Board or the board of directors of a Participant's Employer (which might then be
composed of new members) or a shareholder of the Company or the Participant's
Employer, or of any successor corporation might then cause or attempt to cause
the Company, the Participant's Employer or such successor to refuse to comply
with its obligations under the Plan and might cause or attempt to cause the
Company or the Participant's Employer to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant's Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company, such Employer or any other person takes any action to
declare the Plan void or



38

--------------------------------------------------------------------------------




unenforceable or institutes any litigation or other legal action designed to
deny, diminish or to recover from any Participant the benefits intended to be
provided, then the Company and the Participant's Employer irrevocably authorize
such Participant to retain counsel of his or her choice at the expense of the
Company and the Participant's Employer (who shall be jointly and severally
liable for all reasonable fees of such counsel) to represent such Participant in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company, the Participant's Employer or any
director, officer, shareholder or other person affiliated with the Company, the
Participant's Employer or any successor thereto in any jurisdiction.
15.18
Payout Under Special Circumstances. Notwithstanding any other provision of this
Plan, upon the happening of either of the following events, the Account Balances
of all Participants, Inactive Participants and Beneficiaries shall be forthwith
paid in a single lump sum, except in the case of an event constituting a Change
in Control for any individual who has previously filed a special written
irrevocable deferral election form under the SERP, or under a special written
contract with the Company (including, without limitation, the senior officer
change in control, severance and non‑compete agreements currently in effect)
electing not to receive such an immediate lump sum but to instead be paid on
another basis:

(a)
the occurrence of a Change in Control; or

(b)
should at any time Moody's or Standard & Poor's investment rating services
classify the senior debt obligations of the Company as less than "investment
grade" (which term shall mean senior debt obligations of the Company which are
assigned to the top four grades, which as of the date of this document are AAA,
AA, A and BBB by Standard & Poor's and Aaa, Aa, A and Baa by Moody's.







39